                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Charles Johnson and Randy Watson       )
Holdings, LLC,                         )
                                       )               Civil Action No. 3:19-cv-01129-JMC
                     Plaintiffs,       )
                                       )
       v.                              )                    ORDER AND OPINION
                                       )
Reginal Barner, The Barner Group, LLC, )
MNK Holdings, LLC and Michelle Koch, )
                                       )
                                       )
                     Defendants.       )
____________________________________)

         This matter before the court is review of Defendants MNK Holdings, LLC (“MNK”) and

 Michelle Koch (“Koch”) (collectively, “Defendants”) Motion for a More Definite Statement (ECF

 No. 12) pursuant to Federal Rule of Civil Procedure Rule 12(e). For the following reasons, the

 court GRANTS Defendants’ Motion for a More Definite Statement (ECF No. 12).

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs Charles Johnson and Randy Watson Holdings, LLC filed their First Amended

Complaint in this action on June 21, 2019, alleging breach of fiduciary duties, negligence, and

conversion. (ECF No. 1 at 1-5.) On July 12, 2019, Defendants filed their Motion for a More Definite

Statement (ECF No. 12), arguing that Plaintiffs’ Complaint is so vague that they are unable to answer

it. Defendants point out, inter alia, that the Complaint does not refer to any dates—estimated or

otherwise, periods of time, does not specify the nature of Defendants’ ownership or membership

interests, and that Plaintiffs did not specify which allegations apply to the two moving Defendants

as opposed to the other Defendants. Defendants request an Order requiring Plaintiffs to make their

Complaint more concrete as to provide Defendants with the basic factual background giving rise to

Plaintiffs’ causes of actions.
                                                 1
                                      II. LEGAL STANDARD

       Under Rule 12(e), “[a] party may move for a more definite statement of a pleading to which

a responsive pleading is allowed but which is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). “However, a motion for a more definite statement must

be considered in light of the liberal pleading standards of Rule 8(a).” Hubbs v. County of San

Bernardino, CA, 538 F. Supp. 2d 1254, 1262 (C.D. Cal. 2008). When a “‘defendant is unclear about

the meaning of a particular allegation in the complaint, the proper course of action is not to move to

dismiss but to move for a more definite statement.’” Potts v. Howard University, 269 F.R.D. 40, 42

(D.D.C. 2010) (quoting Am. Nurses’ Ass’n v. Illinois, 783 F.2d 716, 725 (7th Cir. 1986)).

                                         III. DISCUSSION

       Defendants appear to request no more than what Rule 8 requires, which is a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

standard is not a demanding one. Rule 8(a) does not require fact pleading, only that the complaint

“provide fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz

v. Suprema, NA 534 U.S. 506, 512 (2002). “Whether to grant a Rule 12(e) motion is within the

discretion of the trial court.” However, “[s]uch motion [is] not favored by the courts since pleadings

in federal courts are only required to fairly notify the opposing party of the nature of the claim.”

“[The motion] should not be granted unless the defendant cannot frame a responsive pleading.”

Famolare, Inc. v. Edison Bros. Stores, Inc., 525 F. Supp. 940, 949 (E.D. Cal. 1981) (citing Boxall v.

Sequoia Union High School District, 464 F. Supp. 1104, 1114 (N.D. Cal .1979)).

       Here, Plaintiffs have filed their Complaint and did not provide a timeframe for any of the

allegations therein. As such, the Complaint is ambiguous and indefinite with respect to when and

where the allegations took place, and without this information Defendants cannot properly and safely

prepare a responsive pleading. For example, as Defendants state, “Defendants cannot adequately
                                                   2
prepare responses and evaluate defenses (such as, limitation periods)…” (ECF No. 12 at 3.) While

Plaintiffs are not required to provide every detail, Defendants do raise a legitimate concern that they

are unable to properly respond due to the lack of information regarding timeframes. While a dismissal

is not warranted for this defect, the court shall GRANT Defendants’ Motion for More Definite

Statement (ECF No. 12).

                                        IV. CONCLUSION

       For all the above reasons, the court GRANTS Defendants’ Motion for a More Definite

Statement (ECF No. 12). Consistent with Federal Rules of Civil Procedure 8(a) and 12(e), Plaintiffs

shall file an Amended Complaint within fourteen (14) days of this order that will set forth claims

consistent with the Federal Rules of Civil Procedure and will cure any defects discussed herein.

IT IS SO ORDERED.




                                                           United States District Judge

February 21, 2020
Columbia, South Carolina




                                                  3
